DETAILED ACTION
The examiner reviewing your application at the PTO has changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to examiner Sarae Bausch.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I and SEQ I DNO 11-14, 19-22, 35-37, 51-54, and 87-90  in the reply filed on 06/01/2022 is acknowledged.
Claims 6, 9-12, 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/1/2022.
Claims 1-5, 7-8, 13-16, 18-19 are under examination with regard the combination of CDH1, DAPK, RASSF1A, RNF180, and Septin9.  Claims 14 is under examination with regard SEQ ID NO 11-12, 19-20, 35-36, 51-52, and 87-88.  Claim 15 is under examination with regard to SEQ ID NO 11-13, 19-21, 35-37, 51-53, and 87-89.  Claim 16 is under examination with regard to SEQ ID NO 11-14, 19-22, 35-37, 51-54, and 87-90.
Drawings
The drawings are acceptable. 
Claim Objections
Claims 1 and 2 are objected to because of the following informalities:  the claim is not grammatically correct.  Claim 1 recites “comprising following steps” in line 2 however it should recite “comprising the following step”.  Claim 2 recites “comparing the both obtained detection results” and should recite comparing the detection results”  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 7-8, 13, 18, and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea and law of nature without significantly more. The claims recite abstract idea that include mental processes.  This judicial exception is not integrated into a practical application because the additional elements recited in the claims do not integrate the abstract idea or law of nature and are not significantly more than the law of nature. 
The following three inquiries are used to determine whether a claim is drawn to patent-eligible subject matter:
Step 1.  Is the claim directed to a process, machine, manufacture, or composition of matter? Yes all of the claims are directed to a process.
Step 2A.  Is the claim directed to a law of nature, a natural phenomenon or an abstract idea (judicially recognized exception) and does the claim recite additional elements that integrate the judicial exception into a practical application? 
Yes the claims are directed to law of nature and recite an abstract idea but the additional elements do not integrate the judicial exception into a practical application. 
With regard to claim 1, the claims recite the abstract idea of a mental process, the step of “comparing” the methylation levels detected in step 2) with normal methylation levels of the corresponding biomarkers genes in a population to determine gastric cancer status in the subject as recited step (3) of the claim.  The specification teaches methylation level of biomarkers can be quantitative and qualitative detection of methylation (see para 55) and establishing a written report for a physician on the relative methylation levels and report a prediction of gastric cancer (see para 58 and 59).  However, neither the specification or the claims set forth limiting definition for comparing and step (3) is given the broadest reasonable interpretation to include a step that can be accomplished mentally by evaluating data and critical thinking process wherein one mentally compares the methylation level of the elected genes in a reference and a sample and concludes a subject gastric cancer status.   Claim 2 recites further comprising performing steps 1 and 2 and comparing both detect results to determine change in gastric cancer status.  This claim like 1 is given the broadest reasonable interpretation to include a step that can be accomplished mentally by evaluating data and critical thinking process wherein one mentally compares the methylation level of the elected genes in a reference and a sample and concludes a subject gastric cancer status.
Additionally claim 1 recites a naturally occurring thing or natural phenomenon which is a natural principle: an asserted correlation between methylation level and gastric cancer status.  This conclusion is supported by the recited purposes of the claimed method as set forth in the preamble (A method for identifying a gastric cancer status in a subject) and wherein clause of comparing the methylation levels to determine gastric cancer status in the subject.  Additionally claim 2 and claim 3 further limit the naturally occurring thing, as claim 2 requires determining a change of the gastric cancer status and claim 3 further limits the status. 
These judicial exceptions are not integrated into a practical application because the claim does not recite additional elements that use or apply the judicial exceptions in manner that imposes a meaningful limit on the judicial exception.  The recitation of generic recitation of methylation of CDH1, DAPK, RASSF1A, RNF180 and SEPT9  and difference between methylation in a sample to a reference does not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea.  
Claims 3-4 further limit the DNA being treated with bisulfite.  Claim 7 and 8 recites the elected gene combination.  Claim 13 limits the target region is at least 50 bases of the biomarker gene.  Claim 18 recites determining gastric cancer subject according to methylation levels of  biomarker marker based on logistic regression.  Claim 19 further limits the samples.  The dependent claims recite steps do not provide significantly more to the claims outside of the judicial exception as they encompass conventional techniques as described in the instant specification as noted above.  Additionally claim 2-3 and 18 further limit the judicial exception.  This limitation does not add significantly more to the claims outside of the judicial exception as it further characterizes the judicial exception regarding the correlation of the methylation and gastric cancer. None of these claims recite additional elements that integrate the abstract idea.
Step 2B - Does the claim recite additional elements that amount to significantly more than the judicial exception? No.
With regard to claim 1, additional steps of collecting a biological sample and detecting methylation of CDH1, DAPK, RASSF1A, RNF180, and Sept9 is well-understood, routine, and conventional activities in the art.  The step of obtaining a biological sample and detecting methylation of CDH1, DAPK, RASSF1A, RNF180, and Sept9 merely instructs a scientist to use well established, routine and conventional nucleic acid techniques to gather samples for diagnostic analysis.  Additionally the step of detecting methylation of CDH1, DAPK, RASSF1A, RNF180, and Sept9 is well-established, routine and conventional in the art.  As address in the instant specification methods of methylation detection are known in the art and commercially available (for example HeavyMethyl and common TaqMan) (See para 53).   There is no combination of elements in this step that distinguishes it from well-understood, routine and conventional data gathering activity engaged in by scientists prior to applicant’s invention and at the time the application was filed.  Many cited prior art references in this record demonstrate that these techniques were conventional at the time of the invention.  The prior art demonstrates determining methylation of CDH1, DAPK, RASSF1A, RNF180 and Septin9 in gastric cancer patients (Thus the prior art and specification demonstrates it was routine, well-known and conventional in the art to determine methylation of CDH1, DAPK, RASSF1A, RNF180 and Septin9.  The claim limitations are general data gathering and analysis methods that were well-known, routine and conventional in the art, but not practical method steps that serve to create a method that is significantly different than the judicial exception which the claims recite and the claim as a whole does not amount to significantly more than the exception itself.   The dependent claims do not provide significantly more to the claims outside of the judicial exception as they encompass conventional techniques as described in the instant specification as noted above.  
Consideration of the additional elements as a combination also adds no other meaningful limitations to the exceptions not already present when the elements are considered separately because the steps of the claim merely direct one to gather data necessary to implement the abstract steps step using widely used conventional techniques.  
Accordingly, it is determined that the instant claims are not directed to patent eligible subject matter.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 7-8, 13,  and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hu (Oncotarget, 2017, vol 8, pp113142-113152).
Hu et al. teaches meta-analysis of DNA methylation markers between gastric cancer and control patients (see table 1).  Hu et al teaches RASSF1A was reported in four studies, RNF180 and DAPL in two studies. Hu teaches methylation specific PCR was used in 31 studies to detect DNA methylation in serum or plasma samples (see pg. 113143. 2nd column, 1st paragraph)(collecting a biological sample, blood) (claim 19). Hu describes the included studies and biomarkers used for meta-analysis of methylation detection in gastric cancer and teaches DAPK, RASSF1A, RNF180, Septin9, and CDH1 (see table 1) (claim 7-8). Hu teaches the markers were detected by MSP or qMSP which comprises extracting DNA from biological sample and treating with sodium bisulfite and comprises a target region of at least 15 bases of the biomarker genes (claim 4-5 and 13).  Hu teaches multiple DNA methylations had higher sensitivity than single DNA methylation markers and teaches a panel of DNA methylation genes may improve limitations of sensitivity in detecting gastric cancer (see pg. 113149, 1st column cont’d to 2nd column).  Hu teaches analysis of diagnostic accuracy of early stage gastric cancer and advanced gastric cancer (gastric status, presence, stage of gastric cancer) (claim 3) (see pg. 113149, 2nd column). Hu teaches analysis using STAT 12.0 and meta regression (logistic regression) (claim 17) (see statistical analysis). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hu (2017) in view of Wu (J Mol Diagnostic, 2016, Vol 18, pp. 535-545) Model (WO 2008/122447 A2), Lesche (WO 2006/008128 A2), Freije (WO 2007/102891 A2), and Hogan et al. (US Pat. 5,541,308, July 30, 1996).
Hu et al. teaches meta-analysis of DNA methylation markers between gastric cancer and control patients (see table 1).  Hu et al teaches RASSF1A was reported in four studies, RNF180 and DAPL in two studies. Hu teaches methylation specific PCR was used in 31 studies to detect DNA methylation in serum or plasma samples (see pg. 113143. 2nd column, 1st paragraph)(collecting a biological sample, blood).  Hu describes the included studies and biomarkers used for meta-analysis of methylation detection in gastric cancer and teaches DAPK, RASSF1A, RNF180, Septin9, and CDH1 (see table 1). Hu teaches the markers were detected by MSP or qMSP, however Hu does not disclose any primer sequence, blocking sequence or probe sequence for DAPK, CDH1, RASSF1A, RNF180 and SEPTIN9.
Wu teaches a plasma based SEPT gene methylation assay.  Wu teaches improved SEPT9 gene methylation assay for opportunistic screening for cancer.  Wu teaches obtaining plasma samples, incubating DNA with bisulfite, followed by PCR amplification of methylated target sequences.  Wu teaches PCR blocking oligonucleotides and methylation specific probes work together to distinguish between methylated and unmethylated DNA.  Wu discloses primer and probe sequences (see New SEPT9 assay). Wu further teaches one single PCR assay.  Wu teaches the assay saves time in preparing the reaction and  easier result interpretation (see pg. 538)
Model teaches analysis  of methylation of biomarkers in cancer.  Model teaches analysis of methylation by Heavy methyl assay that includes methylation specific blocking probes and amplification primers (see pg. 4).  Model teaches analysis of Septin9, DAPK1, and RASSF1A.  Model teaches SEQ ID NO 96 which comprises instant SEQ ID NO 19 at position 236-253, instant SEQ ID NO 20 at position 304-319, SEQ ID NO 162 which comprises instant SEQ ID NO 21 at position 243-278 and instant SEQ ID NO 22 at position 279-301.  Model teaches SEQ ID NO 73, RASSF1A which comprises instant SEQ ID NO 35 at position 1323-1341, instant SEQ ID NO 36 at position 1388-1406, instant SEQ ID NO 38 at position 1356-1375, and SEQ ID No 139 comprises instant SEQ ID NO 37 at position 1332 to 1364. Model teaches SEQ ID NO 14, SEPT9 which comprises instant SEQ ID NO 87 at position 867 to 886, instant SEQ ID NO 88 at position 932 to 949, and , instant SEQ ID NO 90 at position 889 to 915 .  Model teaches SEQ ID NO 126 and which comprises instant SEQ ID NO 89 at position 907 to 942. 
Lesche teaches analysis of methylation of biomarkers in cancer.  Lesche  teaches analysis of methylation by Heavy Methyl assay that includes methylation specific blocking probes and amplification primers (see pg. 21, last two paragraph).  Lesche further teaches genes DAPK1, and CDH1. Lesche teaches SEQ ID NO 885, which comprises instant  SEQ ID NO 12 at position  1181-1198 of SEQ ID NO 885, instant SEQ ID NO 13 at position 1123-1148 of SEQ ID NO 885, SEQ ID NO 649, claim 14 which comprises instant SEQ ID NO 11 at positions 1115-1134 of SEQ ID NO 649 and comprises and instant claim 14 at position 1145-1165 of SEQ ID NO 649.  Lesche teaches SEQ ID NO 687 which comprises instant SEQ ID NO 19 at positions 236-253 of SEQ ID NO 687, instant SEQ ID NO 20 at position 304-319 of SEQ ID NO 687, instant SEQ ID NO 21 at positions 243-278 of SEQ ID NO 923, and instant SEQ ID NO 22 at position 279-301 of SEQ ID NO 687.  Lesche claims amplifying a target sequence from a group consisting of SEQ ID NO 493 to SEQ ID NO 964 (see claim 14). 
Freije teaches methylation biomarkers and detecting methylation associated with cancer.  Freije analysis of RNF180 methylation.  Freyja teaches SEQ ID NO 25 which comprises instant SEQ ID NO 51 at position 27 to 45, instant SEQ ID NO 52 at position 102 to 120, instant SEQ ID NO54 at position 68 to 91.  
However, Hogan et al. (herein referred to as Hogan) teaches the use of specific primers col. 6-7, lines 50-67, lines 1-12, and furthermore provides specific guidance for the selection of primers, 
	"Once the variable regions are identified, the sequences are aligned to reveal areas of maximum homology or 'match'.  At this point, the sequences are examined to identify potential probe regions.  Two important objectives in designing a probe are to maximize homology to the target sequence(s) (greater than 90% homology is recommended) and to minimize homology to non-target sequence(s) (less than 90% homology to non-targets is recommended).  We have identified the following useful guidelines for designing probes with the desired characteristics.
First, probes should be positioned so as to minimize the stability of the probe:nontarget nucleic acid hybrid.  This may be accomplished by minimizing the length of perfect complementarity to non-target organisms, avoiding G and C rich regions of homology to non-target sequences, and by positioning the probe to span as many destabilizing mismatches as possible (for example, dG:rU base pairs are less destabilizing than some others).  Second, the stability of the probe:target nucleic acid hybrid should be maximized.  This may be accomplished by avoiding long A and T rich sequences, by terminating the hybrids with G:C base pairs and by designing the probe with an appropriate Tm.  The beginning and end points of the probe should be chosen so that the length and %G and %C result in a Tm about 2-10oC higher than the temperature at which the final assay will be performed.  The importance and effect of various assay conditions will be explained further herein.  Third, regions of the rRNA which are known to form strong structures inhibitory to hybridization are less preferred.  Finally, probes with extensive self complementarity should be avoided."

Hogan teaches that ''while oligonucleotide probes of different lengths and base composition may be used, oligonucleotide probes preferred in this invention are between about 15 and about 50 bases in Iength'' (col. 10, Iines l3-15). Oligonucleotides complementary to sequences adjacent to the probe regions were synthesized and used in the hybridization mix according to Hogan et al.,U.S. Pat. No. 5,030,557., filed Nov. 24, 1987, entitled ''Means and Method for Enhancing Nucleic Acid Hybridization (the ''helper '' patent application). Hogan teaches that oligonucleotide probes may be labeled by any of several well-known methods such as radioisotopes, non-radioactive reporting groups, non-isotopic materials such as fluorescent molecules (col. 10, Iines 45-60). Hogan teaches that probes may be labeled using a variety of labels, as described within, and may be incorporated into diagnostic kits. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to design primers and probes to detection methylation of DAPK, CDH1, RASSF1A, RNF180 and SEPTIN9 and include primers and probe that detect a panel of methylation genes associated with gastric cancer as taught by Hu.  To practice the method of Hu of detecting methylation in a panel of genes associated with gastric cancer, the ordinary artisan would have been motivated to a number of different primers. 
Designing primers and probes which are equivalents to those taught in the art is routine experimentation. The prior art teaches the parameters and objectives involved in the selection of oligonucleotides that function as probes and primers, see Hogan et al. Moreover there are many internet web sites that provide free downloadable software to aid in the selection of primers drawn from genetic data recorded in a spreadsheet. The prior art is replete with guidance and information necessary to permit the ordinary artisan in the field of nucleic acid detection to design primers and probes. The ordinary artisan would be motivated to have designed and tested new primers or probes to obtain additional oligonucleotides that function to detect methylation of   DAPK, CDH1, RASSF1A, RNF180 and SEPTIN9 and identify oligonucleotides with improved properties. The ordinary artisan would have a reasonable expectation of success of obtaining additional probes from within the alignment provided by Freije, Model, and Lesche. Thus, for the reasons provided above, the ordinary artisan would have designed additional probes using the teachings in the art at the time the invention was made.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAE L BAUSCH whose telephone number is (571)272-2912. The examiner can normally be reached M-F 11am-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAE L BAUSCH/            Primary Examiner, Art Unit 1634